Citation Nr: 0740113	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  06-15 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.   
 
2.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had twenty years of active service ending in 
October 1966.  The appellant seeks benefits as his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision that 
reopened and denied the appellant's claim for service 
connection for the cause of the veteran's death on a de novo 
basis.  In July 2007, the appellant testified at a Travel 
Board hearing at the RO.  A June 2007 motion to advance the 
case on the Board's docket was granted by the Board in 
September 2007.  

The Board notes that the May 2005 RO decision reopened and 
denied the appellant's claim for service connection for the 
cause of the veteran's death on a de novo basis.  However, 
service connection for the cause of the veteran's death was 
previously denied, including in a final December 2003 RO 
decision.  Therefore, the Board must address whether the 
appellant has submitted new and material evidence to reopen 
her claim for service connection for the cause of the 
veteran's death.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In October 2007, the Board requested an independent medical 
expert (IME) opinion and such opinion was received in October 
2007.  In October 2007, the appellant and her representative 
were provided with a copy of the IME opinion.  In October 
2007, the appellant essentially waived agency of original 
jurisdiction review.  Moreover, as the decision below 
constitutes a full grant of benefits, there is no prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


FINDINGS OF FACT

1.  The RO denied service connection for the cause of the 
veteran's death in a December 2003 decision, and the 
appellant did not appeal.

2.  A reopened claim was received from the appellant in 
September 2004.  

2.  Evidence submitted since December 2003 includes some 
evidence which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

3.  The veteran died in March 2001.  The death certificate 
listed the cause of death as myocardial infarction due to or 
the consequence of coronary artery disease.  At the time of 
the veteran's death, service connection was not established 
for any disorders.  

4.  The veteran had service in Vietnam (with presumed Agent 
Orange exposure) and he later developed diabetes mellitus.  
There is insufficient evidence to rebut the presumption that 
such disorder was caused by his exposure to Agent Orange.  

5.  The veteran's coronary artery disease was likely 
aggravated by his diabetes mellitus and such disorder 
contributed to his death.  




CONCLUSIONS OF LAW

1.  The December 2003 RO decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been submitted to reopen a 
claim for service connection for the cause of the veteran's 
death.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).  

3.  A disability incurred in or aggravated by service 
(diabetes mellitus) contributed to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran in 
proceeding with this appeal given the fully favorable nature 
of the Board's decision.  





Analysis

I.  New and Material Evidence

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  If a claim of entitlement to 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO initially denied service connection for the cause of 
the veteran's death in April 2002.  The appellant submitted a 
notice of disagreement in June 2002.  In December 2003, the 
RO again denied service connection for the cause of the 
veteran's death on a de novo basis.  A statement of the case 
was issued in December 2003.  The December 2003 RO decision 
was not appealed and is considered final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  

The evidence considered at the time of the December 2003 RO 
decision included the veteran's available service personnel 
and medical records, post-service private treatment records, 
the veteran's March 2001 death certificate, articles 
submitted by the appellant, and her own statements.  The RO 
initially denied service connection for the cause of the 
veteran's death in April 2002 on the basis that the evidence 
failed to show that the veteran's death was related to his 
period of service.  It was noted that the veteran's cause of 
death was recorded as a myocardial infarction, that the 
veteran's service medical records were not available, and 
that it was not shown by any medical documentation that the 
veteran's death was related to his military service.  In 
December 2003 the RO denied service connection for the cause 
of the veteran's death on the basis that the medical evidence 
failed to show that the veteran had a service-connected 
disability which was the primary cause of death, material 
contributed to his death, or so impeded treatment as to 
hasten death.  It was noted that the veteran's available 
service personnel and medical records were of record.  

The evidence received since the December 2003 RO decision 
includes a September 2004 private statement from J. E. Fay, 
M.D., a January 2005 opinion from a VA physician's assistant, 
statements and testimony from the appellant, and an October 
2007 IME opinion.  

The October 2007 IME opinion was provided by a physician and 
associate professor at Case Western Reserve University School 
of Medicine.  The physician stated that in formulating his 
opinion, he was presuming the facts as stated, including the 
presumption that the veteran had been exposed to a herbicide 
agent and that his diabetes mellitus, type II, was presumed 
to have been caused by his exposure to herbicides during 
service.  The physician reported that he had reviewed the 
veteran's death certificate, a hearing transcript dated in 
July 2007, a VA examination report dated in January 2005 from 
a physician assistant, and a private opinion dated in 
September 2004.  He noted that he had also reviewed the 
veteran's detailed medical records.  

The physician indicated that the veteran expired on March [redacted], 
2001, after having been recognized with coronary artery 
disease more than twenty-five years earlier.  The physician 
stated that according to the testimony, the veteran died 
suddenly and an autopsy was not performed.  It was noted that 
the death certificate listed myocardial infarction as the 
cause of death and that the veteran was not evaluated in a 
hospital.  The physician indicated that it was notable that 
the veteran sustained a myocardial infarction in the early 
1970s, that he underwent bypass surgery in 1976 and again in 
1979, and that he had a heart catheterization in 1988.  It 
was reported that all saphenous vein bypass grafts were 
occluded, that there was severe native coronary artery 
disease, and that the left ventricular ejection fraction was 
essentially normal.  The physician indicated that the 
veteran's diabetes was diagnosed in 1995, approximately six 
years before his death.  The physician stated that the 
veteran was followed very closely by a primary care physician 
and by cardiology specialists.  

The physician commented that in his opinion, to a reasonable 
degree of medical certainty, the veteran's diabetes mellitus 
caused an increase in the severity of his fatal coronary 
artery disease.  The physician stated that there was a strong 
likelihood (a 50 percent or higher degree of probability) 
that the diabetes mellitus, type II, substantially 
contributed to the cause of the veteran's death.  

The physician remarked that it was well established in the 
medical literature that for all degrees of coronary artery 
disease, diabetics fared less well than nondiabetics.  It was 
noted that, for example, following myocardial infarction, 
diabetics had, on average, a two-fold increased mortality as 
compared to nondiabetics.  The physician indicated that 
diabetic patients demonstrated greater progression of 
coronary artery disease as compared to nondiabetics and had a 
greater complication rate following percutaneous coronary 
intervention.  The physician remarked that, thus, although 
the veteran's coronary artery disease predated the 
development of the diabetes by twenty years, it was likely 
that the development of diabetes contributed to accelerated 
atherosclerosis and ultimately resulted in his sudden cardiac 
death, more likely than not from myocardial infarction.  

The physician stated that he disagreed with the VA 
examination report since his opinion was that the development 
of the diabetes likely aggravated the veteran's coronary 
artery disease, increased the risk for plaque rupture, and 
increased the risk for a subsequent myocardial infarction and 
sudden cardiac death.  The physician indicated that he 
concurred with the September 2004 private opinion.  

The Board finds that the October 2007 IME opinion indicating 
that the veteran's diabetes mellitus caused an increase in 
the severity of his fatal coronary artery disease and 
substantially contributed to his cause of death, is new and 
material evidence because it specifically indicates that the 
veteran's diabetes mellitus, that may possibly be presumed to 
be caused by exposure to Agent Orange, contributed to the 
veteran's death.  See Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  Thus the claim for service connection for 
the cause of the veteran's death is reopened.  This does not 
mean that service connection is granted.  Rather, the merits 
of the claim for service connection will have to be reviewed 
on a de novo basis, as addressed below.  


II.  Service Connection

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must contribute substantially or materially; it is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection for listed diseases may be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes Type II diabetes mellitus 
(adult onset diabetes), if manifest to a compensable degree 
at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran had twenty years of active service ending in 
October 1966.  His service included service in Vietnam.  
Post-service private treatment records show that the veteran 
was diagnosed with diabetes mellitus.  

The veteran died in March 2001.  The death certificate listed 
the cause of death as myocardial infarction due to or the 
consequence of coronary artery disease.  He was not service-
connected for any disorders at the time of his death.  

Service connection may be presumed for Type II diabetes 
mellitus if it is manifested to a compensable degree at any 
time after service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  The 
Board notes that there is no evidence of record to rebut the 
presumption.  Therefore, the veteran's diabetes mellitus was 
incurred in service on a presumptive basis.  As noted above, 
the October 2007 IME opinion specifically indicated that 
veteran's diabetes mellitus, type II, substantially 
contributed to the cause of his death.  

Thus, after resolving all doubt in favor of the claimant, the 
Board finds that service connection for the cause of the 
veteran's death is warranted.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The claim for service connection for the cause of the 
veteran's death is reopened, and to that extent only, the 
benefit sought on appeal is granted.  

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


